Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/624835 application originally filed December 19, 2020.
Amended claims 1, 2 and 5-17, filed February 12, 2021, are pending and have been fully considered.  Claims 10-13 are withdrawn from consideration due to being drawn to a nonelected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite due to the claim has been amended to include: “…wherein the decomposition reactor is a reaction distillation column of a type in which the reactor and the distillation column are integrated; collecting the tar produced by the decomposition reaction from a lower portion of the reaction distillation column; separating an effective component and acetophenone from the decomposition reaction product, collecting the acetophenone from a middle portion of the reaction distillation column: collecting the effective component from an upper portion of the reaction distillation column; mixing the acetophenone collected from the middle portion of the reaction distillation column with the tar to form a tar-acetophenone mixed stream; and collecting the tar-acetophenone mixed stream.”.  It is unclear as to how the method step of “collecting” occurs from various portions of the column, due to the reactor and the distillation column are integrated.  Applicants have failed to define an actual component that collects the material (e.g. inlet, outlet, pipe, line, etc.).  Further clarification should be provided through amending of the claims or further information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deka et al. (DE 1105878 B) hereinafter cited under English Translation US 3,180,897 “Deka”.
Regarding Claims 1, 2, 8 and 14-17
	Deka discloses in column 1 lines 10-20, the production of phenols and more particularly to a process for recovering phenol from the reaction mixture obtained by the catalytic acid cleavage of alkylated aromatic hydrocarbon hydroperoxide. 
	Deka discloses in column 5 lines 10-25, in accordance with the accompanying drawings the reaction mixture obtained from the acid cleavage of isopropylbenzene hydroperoxide, for example, is initially freed from the attendant acid catalyst and acetone and thereafter conveyed via line 2 to column A. In column A the hydrocarbon constituents of the reaction mixture are azeotropically distilled with water from the remaining constituents including phenol. The hydrocarbon distillate leaving column A via line 3 includes constituents having a lower boiling point than phenol, i.e., isopropyl benzene, α-methylstyrene and water. In the sump of column A 
Deka discloses in column 5 lines 26-34, the lower organic phase is drawn off via line 5 and passes to the head of a water separation distillation column B. 
Deka discloses in column 5 lines 54-75, the sump portion of cracking column D. The sump portion of cracking column D is maintained at temperatures of from about 220-350° C. On the other hand, head portion of cracking column D is maintained at a temperature not in excess of about 170° C. in order to prevent the transformation of carbinol. The residue products from column C are converted in the sump of column D at the increased temperatures maintained therein to α-methylstyrene which is subsequently obtained as a distillate during the further course of the process via line 3 from column A. The α-methylstyrene upon subsequent hydrogenation to cumene may be recycled to the preliminary oxidation step for forming, for example, isopropylbenzene hydroperoxide.   From the head of cracking column D a mixture of water, phenol, acetophenone and styrene in vapor form are passed via line 18 without prior condensation into the lower portion of cracked products distillation column E.
Deka discloses in column 6 lines 1-8 and the drawing, the sump product obtained in cracking column D which is capable of being pumped and which contains tarry constituents including from 0 to 1% phenol passes via line 19 to the lower portion of cracked products distillation column E. This tarry residue upon giving up its heat with in column E passes via line 20 from the bottom of column E. This tarry residue contains up to about 8% phenol as well as the entire quantity of acetophenone (about 25%).


    PNG
    media_image1.png
    824
    652
    media_image1.png
    Greyscale

Regarding Claim 5
	Deka discloses in column 6 lines 9-21, the temperature maintained in the head of column E is within the range of about 90°-130°C while the temperature in sump of column E is maintained within the range of about 200-215°C.  In this way contamination of the vapors 
Regarding Claim 7
	Deka discloses in column 6 lines 60-72, the foregoing residue was conducted from the phenol distillation column C to the cracking column D and thence to the after connected cracked products distillation column E.  In this manner 130 kg. of a residue per ton of pure phenol formed was obtained from the sump of column E via line 20. 
This residue had the following composition:
Phenol------------------------- 8.45 kg. =6.5%. 
Acetophenone ------------------- 36.4 kg. =28.0%. 
Carbinol ----------------------- 6.5 kg. =5%. 
Cumylphenol ------------------- 2.6 kg. =2%. 
Tar ---------------------------- 76.05 kg. =58.5%.
	It is to be noted, the weight percent of acetophenone and tar, as shown above, lies within the claimed ratio of 10:1 to 1:10 of tar and acetophenone.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 9
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deka et al. (DE 1105878 B) hereinafter cited under English Translation US 3,180,897 “Deka” in view of Dyckman et al. (US 5,504,251) hereinafter “Dyckman”.
Regarding Claim 6
	Deka discloses in column 1 lines 10-20, the production of phenols and more particularly to a process for recovering phenol from the reaction mixture obtained by the catalytic acid cleavage of alkylated aromatic hydrocarbon hydroperoxide but fails to teach the mixed stream of tar and acetophenone mixed stream has a viscosity of 60 Pa/s or less at 80°C.
	However, through the process of Deka, it is known in the art to reduce the viscosity of the produced phenol and tar mix, as further taught by Dyckman.  Dyckman discloses in the abstract, processing of a mixture of tars produced in phenol manufacture and in bisphenol manufacture. The heating of a bottom liquid from a bisphenol-A process together with phenol tar from in a cumene-to-phenol process in a distillation column-type thermal cracking reactor at 290-360°C at a mass ratio of 1:(1-10) is employed.  The process is carried out by feed entering into the middle of the column and valuable products removed as overhead. 
	Dyckman discloses in column 3 lines 10-58, the cracking efficiency increases the recovery of valuable products (phenol, α-methylstyrene, cumene). The feed stream enters the middle of the column. The distilled fraction taken off from the top of the column, essentially free from alkyl and alkenyl phenols, is split into two portions, one of which is recycled to the process for recovery of valuable products and the other serves as a reflux to the top of the column. Although a column type reactor with a reboiler pot is the preferred equipment in which to reducing the viscosity of the tar mixture and allowing the mixture to be more easily handled and transferred.  Typically, phenol tar comprises the following main components (% by weight): Phenol 10-25 wt %; Acetophenone 10-25; Dimethylbenzylalcohol 3-5; o,p-cumylphenol 20-40; Alphamethylstyrene dimer 5-10; and Heavy tar the rest to total 100%.
	It is to be noted, Dyckman does not disclose the exact viscosity of the phenol tar.  However, through the teachings of Dyckman it would have been obvious to one having ordinary skill in the art at the time the invention was made that the reduction of viscosity would vary depending upon the feed amount of the phenol tar.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
.
Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Neither Deka nor Dyckman, alone or in any reasonable combination, teaches or suggests each and every feature in the combination of features recited in each of claims 1 and 2.  As illustrated in the sole figure of Deka (reproduced below), and described at column 6, the sump product obtained in cracking column D is capable of being pumped and which contains tarry constituents including from 0 to 1% phenol passes via line 19 to the lower portion of cracked products distillation column E. This tarry residue upon giving up its heat with in column E passes via line 20 from the bottom of column E. However, Deka fails to teach or suggest that the decomposition reactor is a reaction distillation column of a type in which the reactor and the distillation column are integrated; collecting the tar produced by the decomposition reaction from a lower portion of the reaction distillation column; and collecting the acetophenone from a middle portion of the reaction distillation column, as presently claimed.  Deka also does not teach or suggest modifying the apparatus and method described therein to combine the cracking column D and the cracked products distillation column E into a reaction distillation column of a type in which the reactor and the distillation column are 
Applicants arguments are not deemed persuasive.  First, as stated above, applicants claimed amendments to claim 1 is unclear due to the newly claimed portions of where tar and acetophenone are collected fails to define the exact component that collection occurs.  Second, as stated above, Deka specifically teach collecting the tar and acetophenone at various portions of the reactor, including the middle portion, top and bottom of the reactor (see Figure 1).
Applicants argued: “Deka also fails to teach or suggest each and every feature in the combination of features recited in claim 2. Namely, Deka fails to teach or suggest collecting the tar from a lower portion of the decomposition reactor; collecting an upper fraction containing the effective component and the acetophenone from an upper portion of the decomposition reactor; sending the upper fraction to a distillation column to separate the effective component and the acetophenone; and mixing the separated acetophenone obtained from the distillation column with the tar to collect the tar-acetophenone mixed stream, as presently claimed. As illustrated in the sole figure of Deka, the tarry residue is not combined with any of products or by-products generated in the method illustrated therein.”
Applicants arguments are not deemed persuasive.  As stated in the above 112 2nd rejection, it is unclear as to the portions that collect the various components from the reactor, due to the reactor is integrated with the distillation 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771